Case: 1:18-cv-01465 Document #: 144-24 Filed: 05/28/19 Page 1 of 2 PageID #:4068




                             Exhibit W
 Case: 1:18-cv-01465 Document #: 144-24 Filed: 05/28/19 Page 2 of 2 PageID #:4069



                   IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,
v.
                                                            Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                 Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

                          DECLARATION OF CLAUDINE DALE

       Pursuant to 28 U.S.C. § 1746, I, Claudine Dale, hereby declare and state as follows:

       1.     I am an adult over the age of 18 and a resident of the State of Illinois, and I have

personal knowledge of the matters contained herein and am competent to make this Declaration.

       2.     I am employed by GLV, Inc. as a volleyball coach and an office administrator.

       3.     Attached hereto are true and accurate copies of certain email exchanges in which I

participated, using my email address: Claudine@greatlakescenter.com.

       I declare under penalty of perjury that the foregoing in true and correct.


Date: May 25, 2019
